Citation Nr: 0904744	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1998 to March 
2001, and in the Pennsylvania National Guard from April 2001 
to February 2006.

This matter is on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A psychiatric disorder was not shown in service or for 
more than one year thereafter, and is not related to service.

2.  A bipolar disorder is not a psychosis subject to the one-
year presumption.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as a bipolar 
disorder, was not incurred or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, service connection for certain diseases, such as 
psychosis, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  

The Veteran's service treatment records reflect no evidence 
of psychiatric symptomatology while in service.  While he has 
stated more recently that he was discharged from active duty 
because of drug and alcohol abuse, he waived his separation 
physical and there is no other evidence from that period of 
time of any symptomatology related to a bipolar disorder.  
Additionally, he stated at the time of his discharge in March 
2001 that he did not have any condition that would limit his 
ability to work in his primary military specialty.  

The first indication of psychiatric symptomatology appears in 
the record in June 2002, when he was hospitalized for a 
"manic episode," which was eventually diagnosed as bipolar 
disorder.  During his approximately two-week hospitalization, 
he was observed to exhibit verbosity and "flight of ideas," 
and "was delusional and paranoid, extremely grandiose and 
disorganized on admission."  

In this case, the Board emphasizes the gap between his 
discharge from active duty service in 2001 and his current 
bipolar disorder, which was not identified until June 2002 
(approximately fifteen months after discharge).  Furthermore, 
although he did not undergo a separation physical, he stated 
in March 2001 that he had no conditions or concerns about his 
health.  This suggests that he was not having psychiatric 
symptomatology at that time.

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  Specifically, in a June 2002 
evaluation note, he stated that he was hospitalized once 
while in service, although this is not supported by evidence 
anywhere else in the record.  Furthermore, he related in his 
August 2007 appeal that he had "psychological problems" 
while stationed in Korea.  Again, this is not corroborated in 
the service records.

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued psychiatric symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, he did 
not note any disorders at the time of his discharge in March 
2001.  Moreover, the first reported symptoms consistent with 
a bipolar disorder were approximately fifteen months after 
his discharge from active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for more than a year 
following active duty discharge and finds his recollections 
as to symptoms experienced in the past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
competent evidence does not attribute the Veteran's bipolar 
disorder to active duty, despite his contentions to the 
contrary.    

Of note, the Board places significant probative value on two 
VA examinations undertaken specifically to address the issue 
on appeal.  In the first, in December 2004, after reviewing 
the claims file, interviewing the Veteran, and conducting a 
physical examination, the examiner diagnosed the Veteran with 
bipolar disorder.  

However, the examiner opined that "military service has not 
aggravated the psychiatric condition."  In arriving at this 
conclusion, the examiner reflected that the Veteran "was 
diagnosed subsequent to discharge from the military and he 
received his psychiatric treatment over a year post 
discharge," and that there was no diagnosis of bipolar 
disorder during or before military service.

The second VA examination in July 2006 largely concurred with 
the December 2004 examination, but changed the diagnosis from 
bipolar disorder to schizoaffective disorder due to "the 
presence of significant psychotic symptoms."  Although the 
examiner determined that he was "totally unemployable," for 
which the Veteran was granted a non-service connected pension 
in September 2006, the examiner also opined that there was 
"no evidence of any service-connected psychiatric illness."   

In assigning high probative value to these reports, the Board 
notes that the examiners had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinions to be 
of great probative value.

In addition to the VA examinations, the Veteran was also 
evaluated by his National Guard unit, which ultimately 
determined that he was not deployable due to his history of 
bipolar disorder.  However, the National Guard's note in 
August 2003 that he underwent a "significant change in 
medical status last year" indicates that it also was not 
aware of any symptomatology prior to 2002. 

The Board has also considered the Veteran's statements 
asserting a relationship between his currently-diagnosed 
bipolar disorder and active duty service.  For example, in 
March 2005, he claimed to have been diagnosed with bipolar 
disorder for "at least ten years."  Additionally, in April 
2005, he stated that he had "bipolar symptoms as a result of 
his Army experience," and claimed to have been seen by a 
psychiatrist in Korea while on active duty.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals and 
to the service treatment records reflecting no psychiatric 
treatment than to the Veteran's statements.  See Cartright, 2 
Vet. App. at 25 (interest in the outcome of a proceeding may 
affect the credibility of testimony). 

Moreover, given that the first report of a bipolar disorder 
was more than one year after discharge (15 months), the 
regulations concerning the one-year presumption under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 are not for 
application.  In addition, a bipolar disorder is not 
considered a psychosis for purposes of the regulations.  
Further, although he was ultimately found to have a psychotic 
component to his psychiatric symptoms, it was not diagnosed 
until 2006, more than five years after separation.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA and private outpatient 
treatment records as well as his service treatment records 
from both active duty and the National Guard.  Next, specific 
VA medical opinions pertinent to the issue on appeal were 
obtained in December 2004 and July 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as a bipolar disorder, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


